internal_revenue_service number release date index number ------------------------------ ------------------------------------------- ---------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number -------------------- refer reply to cc psi b03 plr-121756-07 date date legend x d1 d2 trust ------------------------------ ----------------------- ------------------- --------------------------- --------------------------------- ----------------------- dear ---------------- this letter responds to a letter dated date and subsequent correspondence written on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts according to the information submitted x was incorporated on d1 and elected under sec_1362 to be an s_corporation effective d1 on d2 shares of x stock were transferred to trust trust is represented as being eligible to be an electing_small_business_trust esbt as of d2 however the trustee of trust failed to make a valid esbt election effective d2 consequently x's s_corporation_election terminated on d2 x represents that the failure_to_file the esbt election for trust was not motivated by tax_avoidance or retroactive tax planning x further represents that x and its plr-121756-07 shareholders have consistently treated x as an s_corporation at all times since d1 and that x's shareholders have consistently included their distributive shares of x's income on their respective federal_income_tax returns finally x and its shareholders agree to make any adjustments required by the secretary consistent with the treatment of x as an s_corporation law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 provides that for the purposes of sec_1361 an esbt may be a shareholder in an s_corporation sec_1361 provides that except as provided in sec_1362 the term electing_small_business_trust means any trust if i such trust does not have as a beneficiary any person other than i an individual ii an estate iii an organization described in sec_170 or or iv an organization described in sec_170 which holds a contingent_interest in such trust and is not a potential_current_beneficiary ii no interest in such trust was acquired by purchase and iii an election under sec_1361 applies to such trust sec_1361 provides that an election under sec_1361 shall be made by the trustee any such election shall apply to the taxable_year of the trust for which made and all subsequent taxable years of such trust unless revoked with the consent of the secretary sec_1_1361-1 of the income_tax regulations provides that the trustee must make the esbt election by signing and filing with the service_center where the s_corporation files its income_tax return a statement meeting the requirements of sec_1_1361-1 sec_1_1361-1 provides that the election statement must include a the name address and taxpayer_identification_number of the trust the potential current beneficiaries and the s_corporation in which the trust currently owns stock b an identification of the election as an esbt election made under sec_1361 plr-121756-07 c the first date on which the trust owned stock in each s_corporation d the date on which the election is to become effective not earlier than days and two months before the date on which the election is filed and e representations signed by the trustee stating that the trust meets the requirements of sec_1361 and all potential current beneficiaries of the trust meet the shareholder requirements of sec_1361 sec_1_1361-1 provides that if a_trust makes a valid esbt election the trust will be treated as an esbt for purposes of chapter of the internal_revenue_code as of the effective date of the esbt election sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation for s_corporation elections made and terminations occurring before date sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and the representations made we conclude that x's s_corporation_election terminated on d2 because of the failure_to_file an esbt election for trust and that the termination was inadvertent within the meaning of sec_1362 we further conclude that pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation from d2 and thereafter provided x's s_corporation_election was valid and provided that the election is not otherwise terminated under sec_1361 trust will be treated as an esbt from d2 provided that trust is otherwise eligible to be an esbt until its esbt status terminates plr-121756-07 this ruling is conditioned upon the trustee of trust filing a properly completed esbt election effective d2 with the appropriate service_center within days following the date of this letter a copy of this letter should be attached to the esbt election except as specifically set forth above no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied as to whether x otherwise qualifies as a subchapter_s_corporation under sec_1361 and whether trust meets the requirements to be an esbt under sec_1361 under a power_of_attorney on file with this office we are sending a copy of this letter to x’s authorized representative this ruling is directed only to the taxpayer requesting it pursuant to sec_6110 of the code this ruling may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s leslie h finlow senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes
